           Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

KEONTE FURGE,

      Plaintiff,

      v.

CITY OF MONONA,
JARED WEDIG, AND
LUKE WUNSCH                                           Case No: 3:20-cv-00846

      Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

               Plaintiff Keonte Furdge, by his attorneys, Strang Bradley, LLC, for his

complaint against Defendants, states:

                                   INTRODUCTION

      1.       On June 2, 2020, Keonte Furdge was living with a friend in the City of

Monona. He was at the house alone when Defendant Police Officer Jared Wedig opened the

front door of the house without knocking or ringing the doorbell and pointed his gun inside

the house.

      2.       Defendant Police Officer Luke Wunsch arrived shortly thereafter and met

Defendant Wedig at the front door of the house. The Defendant police officers then quietly

entered the house, whispering to each other, with their guns drawn and pointed in the

direction of the room Keonte Furdge was in.




                                              1
            Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 2 of 11




      3.        Once inside the house, Defendant Wedig shouted “Police department, come

out with your hands up!” Keonte Furdge came out of his room with his hands up as

Defendant Wedig handcuffed his hands behind his back.

       4.       Defendants Wedig and Wunsch intruded into Keonte Furdge’s home because

a neighbor called the police to report that a black man was sitting on the front porch of the

house and she felt it was suspicious because she thought that the house was supposed to be

vacant.

       5.       Defendants Wedig and Wunsch illegally entered the house and handcuffed

Keonte Furdge at gunpoint without having a search warrant permitting them to enter the

house and without there being any exigent circumstances that permitted them to enter the

house without a search warrant.

       6.       Upon realizing that Keonte Furdge was living at the house, Defendants said

this was a “misunderstanding” and apologized to Keonte Furdge, saying “sorry to ruffle

your feathers this morning.”

       7.       This lawsuit seeks to establish that this was more than a misunderstanding. It

seeks to vindicate the violation of Keonte Furdge’s constitutional rights. It seeks to effect

change through punitive damages by punishing the Defendants for their egregious conduct

with the hope that the punishment is significant enough to prevent this from happening

again in the future, so that a person can move into a formerly vacant house in the City of

Monona and sit on his front porch without having to fear that the police will break in and

shoot him.




                                               2
             Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 3 of 11




                                JURISDICTION AND VENUE

        8.       This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiff’s rights as secured by the United States Constitution.

        9.       This Court has jurisdiction over federal claims pursuant to 28 U.S.C. § 1331

and the state law claims for indemnification pursuant to 28 U.S.C. § 1367.

        10.      Venue is proper under 28 U.S.C. § 1391(b). Defendant City of Monona is a

political subdivision of the state of Wisconsin located within this judicial district.

Additionally, the events giving rise to the claims asserted herein occurred within this

judicial district.

                                           PARTIES

        11.      Plaintiff Keonte Furdge is a resident of the State of Wisconsin and the County

of Dane.

        12.      Defendant City of Monona is a political subdivision of the state of Wisconsin

and is and/or was the employer of the individual police officer Defendants Wedig and

Wunsch and is required to pay any tort judgment for damages for which its employees are

liable for acts within the scope of their employment.

        13.      Defendant Jared Wedig was, at the time of this occurrence, employed as an

officer in the City of Monona’s Police Department. Defendant Wedig engaged in the

conduct complained of while he was on duty and in the course and scope of his employment

with the City of Monona.

        14.      Defendant Luke Wunsch was, at the time of this occurrence, employed as an

officer in the City of Monona’s Police Department. Defendant Wunsch engaged in the




                                                3
         Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 4 of 11




conduct complained of while he was on duty and in the course and scope of his employment

with the City of Monona.

       15.     At all times relevant to this action, Defendants Wedig and Wunsch were

acting under color of state law, ordinance, and/or regulation. These Defendants are sued in

their individual capacities.

                                           FACTS

      16.      On June 2, 2020, at around 11:00 a.m., a woman called the City of Monona

Police Department non-emergency number to report that she saw an "African American

wearing sweatpants, flip flops and a white shirt" sitting on the front step of 5111 Arrowhead

Drive, that she thought this was suspicious and that she would like the police to check on

this person.

      17.      City of Monona Police Officer Wedig responded to 5111 Arrowhead Drive

and first went to talk one of residents standing outside of 5109 Arrowhead Drive, the

address of the resident who called the police. Rory R. Lipke was standing outside of his

house at 5109 Arrowhead Drive and told Defendant Wedig that the person who was sitting

on the front steps was wearing gray sweatpants and a blue sweatshirt.

      18.      Without talking to any other neighbors, contacting the owner of the home,

ringing the doorbell or even knocking on the door, Defendant Wedig turned the doorknob

and opened the front door of the house. Defendant Wedig heard someone talking inside the

house, drew his pistol, and stood in the doorway with his gun pointed inside the house

while waiting for additional officers to arrive.




                                               4
         Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 5 of 11




      19.     At the time that Defendant Wedig opened the front door of the house and

crossed the door threshold into the house with his body, he did not have consent to enter

the house, he had not sought consent to enter the house, he did not have a search warrant

permitting him to enter the house, he had not sought a search warrant, and there were not

any exigent circumstances that permitted him to enter the house without a search warrant.

      20.     City of Monona Police Officer Wunsch arrived and approached the house

with his pistol drawn and met Defendant Wedig at the front door of the house.

      21.     Despite both Defendants Wedig and Wunsch knowing that they did not have

consent to enter the house, did not have a search warrant to enter the house, and that there

were no exigent circumstances that permitted a warrantless entry, they both stealthily

entered the house, whispering to each other, with their guns drawn and pointed in the

direction of Keonte Furdge without knocking on the door, ringing the doorbell or

announcing themselves as police officers.

      22.     By this point, there were two more Monona Police officers on scene.

      23.     One officer had secured the back door.

      24.     And another officer was talking to one of Keonte Furdge’s neighbor across

the street, who would confirm that there were two young men living in the house, with

permission of the owner.

      25.     Despite the fact that the house was surrounded and secure, the Defendants

decided to continue escalating the situation.

      26.     Once inside the house, Defendant Wedig, gun drawn, shouted “Police

department, come out with your hands up!”




                                                5
        Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 6 of 11




      27.    In response the Defendant Wedig’s shouting, Keonte Furdge walked into the

living room where the officers were with his hands up, wearing a white t-shirt, gray

sweatpants, and flip flops and informed the Defendants that he and his friend were staying

at the house with the owner’s permission.

      28.    Defendant Wedig ordered Keonte Furdge to turn around and put his hands

behind his back. Keonte Furdge complied with Defendant Wedig’s instructions and

Defendant Wedig cuffed Keonte Furdge’s hands behind his back.

      29.    After Defendant Wedig ordered Keonte Furdge to turn around and put his

hands behind his back, before he told police his name, Defendant Wunch ask if his name

was Keonte. Keonte Furdge responded, “Yes, it is Keonte.”

      30.    Keonte asked the police officers why he was being detained. Defendants

Wedig and Wunsch told him it was because he did not live here, that the person who

previously lived here passed away, and the person who called the police was concerned

that the house got broken into or something.

      31.    Upon realizing that Keonte Furdge was living at the house, Defendant Wedig

removed his handcuffs.

      32.    Defendant Wedig then left the house and soon returned back into the house

and said that another neighbor knows that Keonte and his friend were staying at the house.

Keonte Furdge informed the officers that his friend moved in yesterday and that they are

going to be staying there for two months.

      33.    Before the police left, Defendant Wedig told Keonte Furdge that he would tell

the neighbors that Keonte and another person were staying here “so this crap doesn’t




                                               6
            Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 7 of 11




happen again.” Defendant Wunch told Keonte, “sorry man, not what you want to be going

through,” and “I am glad it was you and I recognized you verses somebody who I didn’t know, but,

ah, that is still not, nobody wants that interaction.”

       34.      At no point, even after uncuffing Keonte Furdge, did the Defendants ask him

whether they had consent to stay in his home.

       35.      The police officers did not make phone contact with the owner of the house,

but Defendant Wedig indicated that he spoke to a person at the residence that called in the

suspicious person report and that it “was a misunderstanding.” Defendant Wunch stated

that both Keonte and his friend “are both big black guys, so, neighbors over here can be….”

Defendant Wedig said “it makes sense, man, we get it, sorry for the misunderstanding on

our part.” Defendant Wunsch said, “we’ll get out of your hair man, sorry to ruffle your

feathers this morning.”

       36.      Later in the day, the City of Monona Chief of Police Walter Ostrenga issued a

press release stating, “Following protocol, believing this was possibly a burglary to a

residence, [the officers] entered the house with guns drawn.”

       37.      City of Monona Chief of Police Walter Ostrenga made the above statement in

his press release knowing that Defendants Wedig and Wunsch did not have consent to enter

the house, did not have a search warrant authorizing them to enter the house, and that

exigent circumstances permitting a warrantless entry did not exist.

      38.       As a direct and proximate result of the acts of Defendants, as detailed above,

Plaintiff has suffered, inter alia, bodily injury, pain, suffering, mental distress, humiliation,

loss of liberty, and has incurred expenses.




                                                    7
           Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 8 of 11




     39.       Defendant City of Monona is liable to defend this action against Defendants

Wedig and Wunsch, and to satisfy any judgment entered against them, by virtue of WIS.

STAT. § 895.46.

                                        COUNT I:
                        42 U.S.C. § 1983 Claim for Unlawful Entry

     40.       Plaintiff realleges the above paragraphs.

     41.       The actions of Defendants Wedig and Wunsch in entering Plaintiff’s home

and searching it without a warrant, and without any other permissible lawful reason to do

so, violated Plaintiff’s Fourth Amendment right to be free from unreasonable search and

seizure, and thus violated 42. U.S.C. § 1983.

     42.       The aforementioned actions of Defendants Wedig and Wunsch were the

direct and proximate cause of the constitutional violations set forth above and of Plaintiff’s

injuries and damages set forth above.

     WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands actual or

compensatory damages against Defendants Wedig and Wunsch; and because they acted

maliciously, wantonly, or oppressively, punitive damages; the costs of this action,

attorneys’ fees; and such other and further relief that the Court deems just and equitable.

                                      COUNT II:
                  42 U.S.C § 1983 Claim for False Arrest and Detention

     43.       Plaintiff realleges the above paragraphs.

     44.       The actions of Defendants Wedig and Wunsch in falsely arresting and/or

detaining Plaintiff, without probable cause, violated his Fourth Amendment right to be free

from unreasonable search and seizure, and thus violated 42. U.S.C. § 1983.




                                                8
           Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 9 of 11




     45.       The aforementioned actions of Defendants Wedig and Wunsch were the

direct and proximate cause of the constitutional violations set forth above and of Plaintiff’s

injuries and damages set forth above.

       WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands actual or

compensatory damages against Defendants Wedig and Wunsch; and because they acted

maliciously, wantonly, or oppressively, punitive damages; the costs of this action,

attorneys’ fees; and such other and further relief that the Court deems just and equitable.



                                       COUNT III:
             42 U.S.C. § 1983 Claim for Excessive Force / Failure to Intervene

     46.       Plaintiff realleges the above paragraphs.

     47.       The intentional actions of Defendants Wedig and Wunsch in entering the

house without a warrant and without exigent circumstances and ordering Keonte Furdge

to come out of his room at gunpoint were excessive, unjustifiable and unnecessary force

against Plaintiff and/or intentionally failing to prevent said abuse, despite having the

opportunity and duty to do so, violated Plaintiff’s Fourth Amendment right to be free from

unreasonable arrest and seizure, and thus violated 42 U.S.C. § 1983.

     48.       The aforementioned actions of Defendants Wedig and Wunsch were the

direct and proximate cause of the constitutional violations set forth above and of Plaintiff’s

injuries and damages set forth above.

       WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands actual or

compensatory damages against Defendants Wedig and Wunsch; and because they acted




                                              9
           Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 10 of 11




maliciously, wantonly, or oppressively, punitive damages; the costs of this action,

attorneys’ fees; and such other and further relief that the Court deems just and equitable.

                                         COUNT IV:
                            42 U.S.C. § 1983 Monell Policy Claim
                                      (City of Monona)

     49.        Plaintiffs realleges the above paragraphs.

     50.        The above alleged actions of Defendants Wedig and Wunsch were done

pursuant to one or more interrelated policies, practices and/or customs of the Defendant

City of Monona, its Police Department and/or its Police Chief.

     51.        At all times material to this complaint, Defendant City of Monona, its Police

Department and/or its Police Chief had interrelated de facto policies, practices, and customs

which included, inter alia: 1) to enter a private residence without a search warrant and

without exigent circumstances that permitted a warrantless entry, and 2) a failure to

adequately hire, train, discipline, supervise, monitor, transfer, counsel, and control its police

officers, including, but not limited to, Defendants Wedig and Wunsch.

     52.        The City of Monona’s policies, practices, and customs encourages its officers

to use lethal force to protect vacant properties. Accordingly, the policies, practices, and

customs, value property over human life.

     53.        These policies, practices and customs encouraged the above police

misconduct and were separately and together, the moving force and a direct and proximate

cause of the unconstitutional acts committed by Defendants Wedig and Wunsch, and the

injuries and damages sustained by Keonte Furdge.




                                               10
        Case: 3:20-cv-00846-jdp Document #: 1 Filed: 09/14/20 Page 11 of 11




     WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands actual or

compensatory damages against Defendant City of Monona plus the costs of this action,

attorneys’ fees, and such other and further relief that the Court deems just and equitable.

                                    JURY DEMAND

       Plaintiff hereby demands a trial by jury, pursuant to FED. R. CIV. PRO. 38(b), on all

issues so triable.



                                          Respectfully submitted,

       Dated: September 14, 2020

                                                  /s/ John H. Bradley
                                                  John H. Bradley
                                                    Wisconsin Bar No. 1053124
                                                  R. Rick Resch
                                                    Wisconsin Bar No. 1117722
                                                  STRANG BRADLEY, LLC
                                                  33 East Main Street, Suite 400
                                                  Madison, Wisconsin 53703
                                                  [608] 535-1550
                                                  John@StrangBradley.com
                                                  Rick@StrangBradley.com

                                                  Attorneys for Plaintiff




                                             11
